Title: To Thomas Jefferson from George Jefferson, 12 November 1798
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 12th. Novr. 1798.
          
          Mr. Hooper has made payment in full for your Tobacco, deducting $:1000-for your other draft, in favor of Mr. James Lyle; which he informs me he has taken up.
          I subjoin an account of the sale, & am Dear Sir Your Very Obt. Hbl: servt. 
          
            Geo. Jefferson
          
        